 

 

Case 1:18-cv-03688-ER Document 45 Filed 01/02/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

BRITTANY CLYBOURN Docket No. 18 Civ. 3688 (ER) (SLC)
Plaintiff,
Vv. STIPULATION OF DISMISSAL
WITH PREJUDICE

SPIDERBANDS LLC and FRANCI COHEN

Defendants.

 

 

IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiff and the
Defendants, through their undersigned counsel, that the above-captioned action shall be
dismissed in its entirety, with prejudice, in accordance with Rule 41(a) of the Federal Rules of

Civil Procedure, without costs or attorneys’ fees to any party.

 

 

FILOSA GRAFF LLP GOLDBERG WEG & MARKUS PLLC
By: __ A Ay Yi, By: PLY kis
/ Grébory N. Filosa Helen J. Setton
111 John Street, Suite 2510 122 West 27" Street, 11" Floor
New York, NY 10038 New York, New York 10001
Tel: (212) 256-1780 Tel: (212) 697-3250
Fax: (212) 256-1781 Fax: (212) 227-4533
gfilosa@filosagraff.com hsetton@grlawpllc.com
Attorneys for Plaintiff Attorneys for Defendants
SO ORDERED:

January __, 2020

 

Honorable Edgardo Ramos
United States District Judge
